— Proceeding pursuant to CPLR article 78 for judgment in the nature of prohibition prohibiting this court, and the *537Justices thereof, from taking further action in a pending attorney disciplinary proceeding entitled Matter of Andrew F. Capoccia, Attorney, Respondent, and Committee on Professional Standards, Third Judicial Department, Petitioner, and for other related relief.
Inasmuch as the Justices of this court are named as respondents in this proceeding, the matter may not be adjudicated here (Judiciary Law, § 14) and must be transferred to another court for determination.
Proceeding transferred to the Appellate Division, Fourth Department, for determination. Mahoney, P. J., Kane, Main, Casey and Yesawich, Jr., JJ., concur.